BROSKY, Judge,
concurring:
*82Although I concur in the result reached by the majority, I write separately to address the following matter. Both the majority and the trial court focus upon the Juvenile Act,, 42 Pa.C.S.A. § 6302, which defines the term “delinquent act”.1 This case, however, arises under 42 Pa.C.S.A. § 6322 of the Juvenile Act, which governs the transfer of actions from criminal proceedings to the Juvenile Court. § 6322(a) provides:
Except as provided in 75 Pa.C.S. § 6303 (relating to rights and liabilities of minors) or in the event the child is charged with murder or has been found guilty in a criminal proceeding, if it appears to the court in a criminal proceeding that the defendant is a child, this chapter shall immediately become applicable, and the court shall forthwith halt further criminal proceedings and where appropriate, transfer the case to the division or a judge of the court assigned to conduct juvenile hearings, together with a copy of the accusatory pleading and other papers, documents, and transcripts of testimony relating to the case. If it appears to the court in a criminal proceeding charging murder, that the defendant is a child, the case may similarly be transferred and the provisions of this chapter applied. In determining whether to transfer a case charging murder, the court shall apply the criteria in section 6355(a)(4)(iii)(A) (relating to transfer to criminal proceedings). However the child shall be required to show the court that the child is amenable to treatment, supervisions or rehabilitation as a juvenile by meeting the criteria listed in section 6355(a)(4)(iii)(A)____
*83Under § 6322, it is clear that cases in which the child has been charged with murder or in which the child has been found guilty in a prior criminal proceeding, are excluded from transfer to the Juvenile Court. Further, where the child is charged with murder, he or she has the burden of establishing that transfer to the Juvenile Court is appropriate. In interpreting this provision, the Commonwealth contends that the statute requires that the trial court focus “on the juvenile’s status at the time of the criminal proceeding, [and] not his status at the time the offense is committed.” See Appellant’s Brief at p. 12. For support, the Commonwealth includes an earlier version of the amendment in which certain language was deleted from the final copy.2 The Commonwealth argues that the fact that some language has been deleted from the proposed amendment lends credence to its interpretation. However, the interpretation posed by the Commonwealth is erroneous.
First, nothing can be inferred from the legislature’s deletion of certain language. The deleted language refers only to convictions for felonies. Therefore, in deleting the proposed language, the legislature may have intended this provision to apply to crimes which are classified as misdemeanors, in addition to those which are classified as felonies. Moreover, the interpretation suggested by the Commonwealth is inconsistent with the language contained in the Official Comment to § 6322.3
The Official Comment provides:
*84Subsection (a): This section, derived from Section 9 of the Uniform Act, authorizes transfers where the defendant is a “child,” see Section 2 [42 Pa.C.S. § 6302]; transfers are mandatory where the child was under the age of 18, and permissive where the child was under 21 but over 18 at the time of the alleged delinquent act. The latter authority [that is, where the child is between the ages of 18 and 21 at the time that the act was committed,] should be exercised by the court only in those cases where to continue the criminal prosecution would be manifestly unjust; the former authority [that is, where the child is under the age of 18 at the time that the act was committed,] requiring the exclusive application of this act, is subject to retransfer proceedings initiated by the district attorney pursuant to Section 28 [42 Pa.C.S. § 6355]. Of course this section does not apply to a criminal prosecution initiated by the transfer proceedings under Section 28 [42 Pa.C.S. § 6355]. [Emphasis added.]
As the official comment makes clear, transfers under § 6322 are mandatory where the child is under the age of 18. More importantly, the comment provides that the court is to look at the time of the commission of the alleged delinquent act as the event which triggers the application of the Juvenile Act. See also the Official Comment to § 6302, which provides that part of the definition of the term “child” was intended to overcome the tendency to delay bringing children into court when the act committed was near age 18 in order to require criminal prosecution after reaching that age.
As applied to this case, it is undisputed that Eric Harvin was seventeen at the time he had committed the robbery on March 5, 1987. At this point in time, Harvin had not been adjudicated guilty in an adult criminal proceeding. Further the record reveals that the Commonwealth waited until Harvin had plead guilty in the adult proceeding before terminating the juvenile petition and instituting proceedings in the adult criminal court. This type of conduct is exactly *85the kind of behavior which the Juvenile Act was designed to prevent, and which was disapproved of in the Official Comment to § 6302, supra.
Although the Commonwealth persuasively argues that Harvin is not amenable to rehabilitation in the juvenile system, an argument with which I am in whole-hearted agreement, this is unfortunately not a factor which is to be considered in determining whether a criminal case involving a juvenile should be transferred.4 The Official Comment to § 6322 clearly outlines the proper procedure to be followed in cases of this type. Where the defendant falls within the definition of child, and neither of the exceptions involving a charge of murder or a prior adjudication of guilt are applicable, the case is to be transferred to the Juvenile Court, and upon such transfer, the Commonwealth is free to initiate re-transfer proceedings pursuant to 42 Pa.C.S.A. § 6355. Contrary to what the Commonwealth believes, this will not lead to absurd results, as it is highly unlikely that the Juvenile Court will refuse to re-certify the child to the criminal court, especially where the child has demonstrated, by committing the felony of robbery, that he is not amenable to juvenile treatment or rehabilitation. For these reasons, I believe the order of the trial court must be affirmed.

. Delinquent act is defined as “an act designated a crime under the law of this Commonwealth, or of another state if the act occurred in that state, or under Federal law or under local ordinances." 42 Pa.C.S.A. § 6302(1). However, the definition of delinquent act does not include:
(i) The crime of murder.
(ii) Summary offenses, unless the child fails comply with a lawful sentence imposed thereunder, in which event notice of such fact shall be certified to the court.
(iii) A crime committed by a child who has been found guilty in a criminal proceeding for other than a summary offense.
42 Pa.C.S.A. § 6302(2)(i)—(iii).


. The amended language to which the Commonwealth refers is found in the definition of delinquent act, clause (2)(iii). The proposed version of clause (2)(iii) read as follows:
(iii) A crime committed by a child subsequent to a conviction of that child for a felony who has been found guilty in a criminal proceeding.
See Senate Bill No. 838, Session of 1985, Printer’s No. 2243, as amended June 18, 1986 (emphasis added to language which has been deleted from the final version). The final version of this statute is found in footnote 1, supra.


. The Official Comments to the Juvenile Act may be used in interpreting the statute. See 1 Pa.C.S.A. § 1939.


. As noted above, amenability to rehabilitation or other juvenile treatment only becomes relevant in the event that the child is charged with murder, or where the child has been found guilty in an adult criminal proceeding before he committed the subsequent alleged delinquent act.